DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on April 30th 2021 (hereafter “the amendment”) has been accepted and entered.
Response to Arguments
Applicant's arguments filed on April 30th 2021 have been fully considered but they are not persuasive. 
Applicant’s amendment of Claim 1 overcomes the 35 U.S.C. 102(a)(1) rejection as previously applied, however Claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US 7395922) in view of McClaughry (US 20130118922).
Applicant’s amendment of Claim 3 overcomes the 35 U.S.C. 112(b) rejection as previously applied (as does the subsequent rejection of dependent claim 4), however Claims 3-4 are still rejected under 35 U.S.C. 112(b) because the updated claim language is still indefinite. 
Regarding applicant’s amendment of Claim 1, the modification of Sinha in view of McClaughry does not bodily incorporate the grooves of McClaughry into the invention of Sinha, but rather teaches the concept of grooves on a plate. The grooves of McClaughry, when applied to the Sinha reference, need not be structurally identical to the original grooves of McClaughry; but rather that one of ordinary skill in the art, learning the concept of an elongated groove meant for holding elongated contents as taught in McClaughry, would be motivated to modify the package of Sinha, making the openings of Sinha elongated in order to store elongated contents, in order to utilize the benefits of the Sinha invention. The purpose of modifying the Sinha reference with the teachings of McClaughry is not to 
Regarding applicant’s remark that the 40 and 44 of are not buffering materials, a buffer is an object or material between two or more objects, preventing contact and protecting them from damage (via Merriam-Webster: “1. any of various devices or pieces of material for reducing shock or damage due to contact”, “3. something that serves as a protective barrier”) partitions 40 and 44 serve to separate layers 38 and 42, as well as cushion the contents held within. Therefore, 40 and 44 are buffering materials. Furthermore, Sinha does in fact teach that the buffering material is between 3mm to 10mm, as layers 40, 44 may be one eighth of an inch thick, which corresponds to approximately 3.175 mm (col. 3 lines 42-44) and 3.175mm is on the range between 3 and 10 mm. 
Regarding applicant’s remark that Sinha does not teach the buffering material comprising a foamed plastic, the 103 rejection of Claim 7 (below) has been amended to indicate that it would be obvious to modify the buffering material (40, 44) of Sinha by adding that the material is a foamed plastic. Furthermore, an additional rejection of Claim 7 has been made over Xiang (WO 2018000384) stating that the buffering material is a pearl cotton. 
After considering applicant’s remarks, claims 1-9 have been rejected per the 112(b) and prior art rejections below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 “buffering material” in claim 1
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
all be equally spaced apart from each other (for example if one groove is a certain distance from a second groove, and a third groove is an equal distance from the second groove (this second distance being equal to the first distance between the first and second grooves) then the three grooves are not equally spaced apart from each other) and it is unclear what structure is required by this limitation. Therefore, this claim is indefinite. (For purposes of prior art examination, this limitation is interpreted to mean that the spacing between a groove and an adjacent groove is equal to the spacing between each groove and adjacent groove).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US 7395922) in view of McClaughry (US 20130118922).
Sinha teaches a firecracker package, comprising: a packaging box body (12), a packaging component (42), and a buffering material (40, 44), wherein the packaging component is provided in the packaging box body (col. 1 line 56 – col. 2 line 2) to package firecrackers; and the buffering material (40, 44) is provided between the packaging box body (12) and the packaging component (42) for absorbing an impact and preventing an explosion.
Sinha as applied to Claim 1 above teaches all the limitations of Claim 1, but does not teach the packaging component comprising a placing plate with placing grooves and a packaging film. However, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packaging component disclosed Sinha by adding the placing plate with placing grooves and a packaging film as disclosed by McClaughry in order to support the firecrackers individually upon the plate (cradling surface; paragraph 0033) and to fully enclose the tray (plastic blister; paragraph 0043). One of ordinary skill in the art would understand that it is advantageous to create a designated compartment for the explosives during storage and transportation to prevent direct contact with each other, and also to seal the explosives within the tray with a packaging film to prevent them from becoming dislodged before use; therefore it would be obvious to modify the invention of Sinha with these teachings of McClaughry in order to create a secure packaging for firecrackers.
Regarding Claim 5, Sinha in view of McClaughry as applied to Claim 1 above teaches all the limitations of Claim 5, including that a plurality of the buffering materials (Sinha; 40, 44) are provided, and the packaging component is provided between two adjacent buffering materials (Fig 3).
Regarding Claim 6, Sinha in view of McClaughry as applied to Claim 5 above teaches all the limitations of Claim 6, teaches that a thickness of each buffering material (Sinha 40, 44) is between 3 mm to 10 mm (layers 40, 44 may be one eighth of an inch thick = approx. 3.175 mm; col. 3 lines 42-44), 
Regarding Claim 7, Sinha in view of McClaughry as applied to Claim 1 above teaches all the limitations of Claim 7, except for that that the buffering material is composed of one or more selected from the group of a rubber mat, a silica gel mat, a pearl cotton, and a foamed plastic. However, Sinha teaches that other members of the packaging body (36, 38, 42, 46) are made of a foamed plastic (Sinha; polyethylene foam; col. 3 lines 19-23) and therefore it would be obvious to modify the buffering material to be made of polyethylene foam.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buffering material disclosed Sinha in view of McClaughry by making the buffering material from a foamed plastic as disclosed by Sinha in order to further buffer the enclosed contents when the packaging box is packed. The foam members of the packaging (36, 38, 42, 46) are intended to insulate and protect the contents held within, and as such the buffering members (40, 44) would provide additional insulation if they were also made of foamed plastic. One of ordinary skill in the art would be motivated to make this modification in order to further prevent damage of the contents of the packaging.
Regarding Claim 8, Sinha in view of McClaughry as applied to Claim 1 above teaches all the limitations of Claim 8, except for the material of the packaging box body. However, McClaughry teaches that the packaging box body is made of a cardboard, a plastic or a board (cardboard or paper board; paragraph 0043). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packaging box body disclosed Sinha in view of McClaughry by adding the material being cardboard or paper board as disclosed by McClaughry in order to allow for easy access to the contents within following shipping and other transportation of the packaging. Using .
Claims 3 and 4 rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US 7395922) in view of McClaughry (US 20130118922) in further view of Pasbrig (EP 2090526).
Regarding Claim 3, Sinha in view of McClaughry as applied to Claim 2 above teaches all the limitations of Claim 3, except for the spaced arrangement of the grooves on the placing plate. However, McClaughry teaches each of the plurality of placing grooves (112) are equally spaced apart from each other and arranged on the placing plate (Fig 1). (This claim is being rejected as best understood given the above 112(b) rejection).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the placing plate disclosed Sinha in view of McClaughry by adding the spaced arrangement of the grooves on the placing plate as disclosed by McClaughry in order to maximize the amount of firecrackers that may be stored on a placing plate; arranging these grooves in rows, spaced equally apart allows for more of the fireworks described to be stored on the placing plate (if the space between some grooves is wider than the space between others, then the space of the plate is not being effectively utilized and a larger plate is needed to store more fireworks and therefore less fireworks per plate area are stored therein). One of ordinary skill in the art would be motivated to make this modification in order to minimize packaging size relative to the number of firecrackers, thus making it easier to store or transport, as well as minimize packaging material costs.
Further regarding Claim 3, Sinha in view of McClaughry as applied to Claim 3 above teaches all the limitations of Claim 3, except for the packaging film comprising an aluminum foil layer and a tearing 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the placing plate disclosed Sinha in view of McClaughry by adding the aluminum foil layer and the tearing portion disclosed by Pasbrig in order to allow the user to grab a portion of the foil to open the pack, and to form a barrier against moisture and oxygen (paragraph [0013]; Pasbrig notes that if no barrier against moisture and oxygen is required, the cover sheet may be made of a different material than aluminum foil; thus indicating that the purpose of the aluminum foil layer is to form a barrier against moisture and oxygen). Using a tearing portion or tab is a structure commonly added when using a protective layer to cover grooves to avoid puncturing through the layer in order to access contents within. One of ordinary skill in the art would have been motivated to make this modification in order to prevent users from puncturing the protective layer, thus potentially harming the firecrackers. The use of aluminum in order to seal out moisture and oxygen would also have been recognized as beneficial by one or ordinary skill in the art in order to prevent the firecrackers from becoming damaged prior to use. 
Regarding Claim 4, Sinha in view of McClaughry in further view of Pasbrig as applied to Claim 3 above teaches all the limitations of Claim 4, except for the arrangement of the grooves in rows on the placing plate. However, McClaughry teaches that the plurality of placing grooves (112) are arranged in rows on the placing plate (Fig 1). (This claim is being rejected as best understood given the above 112(b) rejection).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the placing plate disclosed Sinha in view of McClaughry in further view of Pasbrig by adding the arrangement of the grooves in rows on the placing plate as disclosed by McClaughry in order to maximize the amount of firecrackers that may be stored on a .
Claims 7 and 9 are  rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US 7395922) in view of McClaughry (US 20130118922) in further view of Xiang (WO 2018000384).
Regarding Claim 9, Sinha in view of McClaughry as applied to Claim 7 above teaches all the limitations of Claim 9, except for that the buffering material is a pearl cotton. However, Xiang teaches that the buffering material (2) is a pearl cotton (page 3 line 28 - page 4 line 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buffer material disclosed by Sinha in view of McClaughry by adding the material being pearl cotton as disclosed by Xiang in order to provide a cushioning effect to the packaging (page 3 line 28 - page 4 line 4). Xiang discloses a pearl cotton being used as a buffering material for a fragile article to protect it during transportation and storage. One of ordinary skill in the art would be motivated to modify the packaging disclosed by Sinha in view of McClaughry by using a pearl cotton material for the buffering element in order to sufficiently protect articles stored within during transportation and storage.
Regarding Claim 7, Sinha in view of McClaughry as applied to Claim 7 above teaches all the limitations of Claim 7, however, under an alternate interpretation of Claim 7, Xiang also teaches that the buffering material is composed of one or more selected from the group of a rubber mat, a silica gel mat, a pearl cotton, and a foamed plastic (Xiang, pearl cotton; page 3 line 28 - page 4 line 4).

Regarding Claim 9, Sinha in view of McClaughry in further view of Xiang as applied to Claim 7 above (immediately above) teaches all the limitations of Claim 9) including that the buffering material (2) is a pearl cotton (page 3 line 28 - page 4 line 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250.  The examiner can normally be reached on Monday-Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/ELISABETH SULLIVAN/Examiner, Art Unit 3735       

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735